DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment is made in the receipt of the amendment filed May 25, 2021.   The amendment has been approved for entry.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ellen Smith on June 1, 2021.
The application has been amended as follows: 

Claim 1 line 2, the phrase “cutout” has been replaced with “recess”.   The preamble of the claim now reads as: 
A brake dust cover comprising an annular plate in which a recess for avoidance of a brake caliper is provided in a first predetermined angle region in a circumferential direction, wherein:

Allowable Subject Matter
Claims 1-3 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to anticipate or render obvious a brake dust cover comprising an annular plate, the annular plate includes a cutout that is disposed at a boundary between the small diameter region and the second predetermined angle region and extends further inward in a radial direction than an outer peripheral edge of the small diameter region; and 2the cutout is only provided at the boundary between the small diameter region and the second predetermined angle region.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Ogawa et al. teach a brake dust cover comprising an annular plate and a cutout between diameter regions.
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi, can be reached at 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


TJW
June 1, 2021
/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657